DETAILED ACTION

This is an allowance of all claims filed on 06/21/2022. Claims 8-12 and 14-20 are pending. Claims 8-11 and 17-19 have been amended. Claims 1-7 and 13 are cancelled. After review, claims 8-12 and 14-20 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 8 recites “a reset signal decoder circuit to receive a reset signal from a host computer system in communication with the memory system, the reset signal decoder circuit comprising a latch circuit to output a decoded reset signal at a first logical level responsive to detecting an input reset (RSTn) signal transitioning to a second logical level;”.
Closest prior art Hahn [US 2016/0026406] appears to teach a memory system in which volatile memory is used for implementing the cache, receiving a reset signal, and cache management operation.
POR [US 2019/0121647] appears to teach a battery charge event is detected and action is taken.
However, the prior arts on record do not appear to teach or fairly suggest the reset signal decoded comprises a latch circuit. Based on this rationale, Claim 8 and its dependent claims 9-12 are allowed.
Claim 14 recites “a reset signal decoder circuit to receive a reset signal from a host computer system in communication with the memory system, the reset signal decoder circuit comprising a latch circuit to output a decoded reset signal at a first logical level responsive to detecting an input reset (RSTn) signal transitioning to a second logical level, the latch circuit to output the decoded reset signal at the second logical level responsive to detecting a clear signal transitioning to the first logical level;”
The prior arts on record do not appear to teach or fairly suggest the reset signal decoded comprises a latch circuit. Based on this rationale, Claim 14 and its dependent claims 15-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132